Exhibit 10.7

EXECUTION COPY

THIS AMENDED AND RESTATED LOAN PROCEEDS NOTE AMENDS AND RESTATES IN ITS ENTIRETY
THE LOAN PROCEEDS NOTE, DATED DECEMBER 1, 2004, ISSUED BY LEVEL 3
COMMUNICATIONS, LLC TO LEVEL 3 FINANCING, INC. IN THE INITIAL PRINCIPAL AMOUNT
OF $730,000,000.00.

AMENDED AND RESTATED

LOAN PROCEEDS NOTE

 

PRINCIPAL SUM:    US$1,400,000,000.00 ISSUE DATE:    March 13, 2007 PAYEE:   
Level 3 Financing, Inc., a Delaware corporation

Level 3 Communications, LLC, a limited liability company organized under the
laws of the State of Delaware (the “Payor”), for value received, hereby promises
to pay ON DEMAND to the order of the Payee stated above, the Principal Sum
stated above (or so much thereof as shall not have been prepaid) and to pay
interest (computed on the basis of a 360-day year comprised of twelve 30-day
months) on the unpaid principal hereof from the Issue Date stated above, or from
the most recent date to which interest has been paid, at the rate payable by the
Payee in respect of its $1,400,000,000 term loan (the “Term Loan”) incurred
under the Credit Agreement dated March 13, 2007 (the “Credit Agreement”), among
the Payee, Level 3 Communications, Inc., the Lenders party thereto and Merrill
Lynch Capital Corporation, as Administrative Agent and Collateral Agent, in cash
in arrears on each Interest Payment Date (as defined in the Credit Agreement),
commencing on such date when the first payment of interest is due or made on the
Term Loan, until such Principal Sum shall have been paid in full. Payments of
principal and interest shall be made in US dollars and in immediately available
funds at the appropriate office of the Payee (as designated by the Payee to the
Payor). The Payee may demand payment of the unpaid principal of this Note in
whole or in part at any time. In the event the Payee shall demand payment in
connection with a prepayment of the Term Loan which, pursuant to the Credit
Agreement, requires a prepayment premium, fee or breakage cost payment, the
Payor shall pay a premium, fee or breakage cost payment, as the case may be, on
the principal amount repaid in an amount equal to the amount of such premium,
fee or breakage cost payment under the Credit Agreement.

No failure or delay on the part of the Payee in exercising any of its rights,
powers or privileges hereunder shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege. The remedies provided herein are cumulative and are
not exclusive of any remedies provided by law.

Presentment and demand for payment, notice of default, dishonor or nonpayment,
protest and notice of protest and all other demands and notices in connection
with delivery, acceptance, performance or enforcement of this Note are hereby
waived by the Payor.

Neither the Payor nor other parties hereafter becoming liable for payment of
this Note shall ever be required to pay interest on this Note at a rate in
excess of the maximum interest that



--------------------------------------------------------------------------------

may be lawfully charged under applicable law, and the provisions of this
paragraph shall control over all provisions of this Note which may be in
apparent conflict herewith. In the event that the Payee shall collect monies
which are deemed to constitute interest which would increase the effective
interest rate on this Note to a rate in excess of that permitted to be charged
by applicable law, all such sums deemed to constitute interest in excess of the
lawful rate shall, upon such determination, at the option of the Payee, be
either immediately returned to the Payor or credited against the principal
balance of this Note then outstanding, in which event any and all penalties of
any kind under applicable law as a result of such excess interest shall be
inapplicable.

The Payee may assign this Note without the consent of the Payor. The Payor may
not assign any of its rights and obligations under this Note without the prior
written consent of the Payee. Any assignment made in violation of the foregoing
prohibition shall be void.

This Note and the rights and obligations of the Payee and Payor hereunder shall
be governed by, and interpreted and construed in accordance with, the laws of
the State of New York, without regard to conflicts of law principles thereof.

[remainder of page intentionally blank; signature page is the next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Loan
Proceeds Note as of the date first above written.

 

LEVEL 3 COMMUNICATIONS, LLC, By:  

/s/ Thomas C. Stortz

Name:   Thomas C. Stortz Title:   Executive Vice President

Agreed and Accepted:

 

LEVEL 3 FINANCING, INC., By:  

/s/ Neil J. Eckstein

Name:   Neil J. Eckstein Title:   Assistant Secretary

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN PROCEEDS NOTE]

 

3